Citation Nr: 1715946	
Decision Date: 05/11/17    Archive Date: 05/22/17

DOCKET NO.  11-21 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for right shoulder impingement.

2.  Entitlement to service connection for left shoulder impingement.

3.  Entitlement to service connection for a right knee disability, to include as secondary to a left knee disability and a right ankle disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tiffany N. Hanson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1974 to April 23, 1980 and April 24, 1980 to April 1984.  His period of service from April 24, 1980 to April 1984 was determined to be dishonorable in a July 1988 Administrative Decision.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran perfected a timely appeal.  Jurisdiction now lies with the RO in Phoenix, Arizona.

In February 2014, the Veteran testified at a videoconference hearing before a Veterans Law Judge (VLJ) who is no longer employed by the Board.  A transcript of the hearing is of record.  

In September 2014, the Board remanded the claims for further development to include scheduling a VA examination and obtaining a medical opinion.

In February 2017, the Veteran was sent a letter advising him that his appeal would be reassigned to another VLJ, currently the undersigned, for decision and advising him of his right to request an optional Board hearing.  The Veteran did not respond to the letter.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.




REMAND

Right and Left Shoulder Disabilities

The Veteran contends that his current right and left shoulder disabilities are related to service.  Specifically, he claims that his orthopedic disabilities are the result of wear and tear in service, including sports-related injuries sustained while playing intramural sports, normal military training, and lifting heavy equipment and materials during service.

Service treatment records were negative for any evidence of a right shoulder injury or disability and no right shoulder disability was diagnosed at the time of the Veteran's discharge.

Private and VA treatment records show complaints and treatment for right shoulder pain.  However, none of the post-service treatment records, VA or private, indicate that the Veteran's right shoulder problems are related to his active military service.  

Service treatment records were negative for any evidence of a left shoulder injury or disability and no left shoulder disability was diagnosed at the time of the Veteran's discharge. 

Private treatment records show complaints and treatment for left shoulder pain, a diagnosed superior labral tear from anterior to posterior (SLAP) tear of the left shoulder, and left carpal tunnel syndrome.  VA treatment records also show complaints of left shoulder pain.  However, none of the post-service treatment records, VA or private, indicate that the Veteran's diagnosed left shoulder problems are related to his active military service.  

The Veteran was afforded a VA joints examination in response to his claims in September 2008.  The examiner noted that the Veteran's reports of right and left shoulder disabilities were related to wear and tear and sports-related injuries during active military service.  The examiner diagnosed the Veteran with right and left shoulder impingement.  Further, the examiner opined that it was more likely than not that the Veteran's diagnoses were directly related to his injuries in service in 1974.  The examiner did not give a rationale for his opinion.  

In an October 2008 addendum to the September 2008 VA examination, the examiner noted that upon subsequent review of the claims file, he was unable to find any evidence to support the Veteran's bilateral shoulder disability claims.  By way of rationale, he stated that there was no evidence in the Veteran's service treatment records, for the first or second period of service, indicating problems with the Veteran's shoulders.  The examiner essentially opined that there was no evidence of a shoulder disability during service and that the Veteran's currently diagnosed bilateral shoulder disabilities were not related to service.    

The Board concluded that the October 2008 addendum opinion was inadequate for evaluation purposes.  The examiner did not provide an opinion as to whether the currently diagnosed right and left shoulder impingements, identified after service, were related to a disease or injury sustained in service.  Additionally, the examiner did not consider the Veteran's lay statements.  

Following the Board's September 2014 Remand, the Veteran was afforded a VA  examination in November 2014.  The examiner opined that the Veteran's shoulder disabilities were less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  By way of rationale, the examiner stated that the shoulder disabilities attested to by the Veteran and his brother were not apparent in his service treatment records and there were no records of shoulder conditions until the mid-2000s.  The examiner then opined that the Veteran's shoulder disabilities were instead due to or made worse by genetics, aging, or other causations other than the Veteran's military service. 

The Board finds that further clarification of the opinion is necessary prior to adjudicating these claims.




Right Knee Disability

The Veteran also contends that his current right knee disability is related to service.

Service treatment records show that it was noted on the Veteran's entrance examination in December 1973, that he injured his right knee in 1972, prior to military service, and that his right knee slipped out of place and still hurt on occasion.  The Veteran was subsequently accepted for enlistment, plus reenlistment on active duty at least three times without any limitations.  The remainder of the service treatment records were negative for any evidence of a right knee disability or injury, and no right knee disability was diagnosed at the time of the Veteran's discharge.

The post-service medical evidence of record, which includes private and VA treatment records, showed complaints of bilateral knee pain, and an October 2012 MRI report revealed findings consistent with a tear.  

As noted above, the Veteran was afforded a VA joints examination in response to his claims in September 2008.  The examiner stated that the Veteran's reports of bilateral knee injuries were related to wear and tear and sports-related injuries during active military service in the Marine Corps.  The examiner diagnosed the Veteran with bilateral knee strains, and opined that it was more likely than not that his diagnoses were directly related to his injuries in service in 1974.  He did not give a rationale for his opinion.  

In an October 2008 addendum to the September 2008 VA examination, the examiner confirmed his positive opinion with regard to the left knee, based on a finding of treatment for a left knee injury in the service treatment records, and he noted that there was a clinic note dated in June 1976, showing that the Veteran was evaluated for right knee pain.  However, he also stated that it was unclear, as the note was very brief, whether the right knee was directly involved.  As such, he concluded that he could not comment on service connection with regards to the right knee without resort to mere speculation.
In January 2009, the Veteran was seen at a private treating provider, Dr. B.K., for complaints of right knee pain.  The examiner found that the Veteran had bilateral knee osteoarthritis and meniscal tears.  The examiner referenced that the Veteran had concerns that his knee disability was related to his active military service.  The examiner subsequently performed bilateral knee arthroscopies.  In February 2009, the same examiner stated that given the Veteran did not have any other significant injuries combined with the history of his injuries while he was in the military, that there was definitely a contributing factor towards his knee pathology.

In November 2014, the Veteran was afforded a C&P examination.  The examiner opined that the Veteran's right knee disability was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  By way of rationale, the examiner stated that the right knee disability attested to by the Veteran and his brother was not apparent in his service treatment records and there was no such record of knee problems until the mid-2000s.  The examiner then concluded that the right knee disability was instead due to or made worse by genetics, aging, or other causations than the service experience.

In March 2015, a supplemental report to the November 2014 VA examination was provided to address the Veteran's claims that he may recover on a secondary, rather than a direct basis for service connection.  In the supplemental report, the examiner concluded that the Veteran's right knee disability was not due to or worsened by either the service-connected left knee or service-connected right ankle.  Instead, the examiner opined that there were no metabolic, infectious, congenital, neoplastic, or other trauma seen to have caused the right knee disability except genetics, aging, or other causations other than the service-connected conditions.  

The Board finds that further clarification of the opinion is necessary prior to adjudicating this claim.

Accordingly, the case is REMANDED for the following action:



1.  Obtain an addendum opinion to the November 2014 VA examination report.  While the Veteran's service treatment records are absent any findings of chronic disabilities of the shoulders and right knee in service, in light of the Veteran's contention that general wear and tear from military training and lifting heavy equipment/materials in service caused his current shoulder and right knee disabilities, please specifically clarify as to whether it is at least as likely as not (50 percent probability or more) that any pathology/disease process associated with the Veteran's current right shoulder, left shoulder, and right knee is consistent with general "wear and tear" from military training and lifting heavy equipment/materials in service as claimed by the Veteran.  Please assess the likelihood that such general "wear and tear" would produce chronic residuals. 

The examiner should provide a complete rationale.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

2.  Thereafter, readjudicate the Veteran's claims.  If any benefit sought on appeal is not granted, a supplemental statement of the case should be issued, an opportunity to respond provided, and the case should then be returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' 
Appeals is appealable to the United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




